Title: R. H. C. Taylor to James Madison, 26 January 1833
From: Taylor, R. H. C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Louisville Ky
                                
                                Jany 26 1833.
                            
                        
                        By recent information obtained from Washington City, we learn  that thro’ our father, (late Majr Wm Taylor) myself and
                            Sisters are entitled to some land scrip as the heirs (or a portion of them) of my uncle John, for services rendered by him
                            in the war of the revolution. It appears that it is only necessary to prove that he was a midshipman in the service, or  that it was understood by
                            those who knew him that he had been in the service—of this we have no proof here. I am therefore compelled to look abroad
                            for evidence and knowing your general acquaintance with the family have presumed to address you this request that should
                            you be acquainted with the circumstance of Uncle John having been in the revolution, and that he served over three months
                            you will make a deposition and send it to me. A complyance will oblige Yrs Respy
                        
                            
                                R. H. C. Taylor
                            
                        
                    